ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Northstar Contracting, Inc.                   )      ASBCA Nos. 60900, 60901
                                              )
Under Contract No. NNC10CA28C                 )

APPEARANCES FOR THE APPELLANT:                       Robert A. Hager, Esq.
                                                     Justin M. Alaburda, Esq.
                                                     Alex J. McCallion, Esq.
                                                      Brennan, Manna & Diamond, LLC
                                                      Akron, OH

APPEARANCES FOR THE GOVERNMENT:                      Scott Barber, Esq.
                                                      NASA Chief Trial Attorney
                                                     Tamika S. Laldee Serrant, Esq.
                                                      Senior Trial Attorney
                                                      NASA Glenn Research Center
                                                      Cleveland, OH

           OPINION BY ADMINISTRATIVE JUDGED' ALESSANDRIS

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that these appeals are sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$2,216,794.79. This amount is inclusive of interest. No further interest shall be paid.

       Dated: June 26, 2018


                                                   DAVID D' ALESSANDRIS
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

I concur                                           I concur


 ~
RICHARD SHACKLEFORD
Administrative Judge
                                                     (e
                                                   OWEN.iLSON
                                                   Administrative Judge
                                                                             ......,,


Acting Chairman                                    Vice Chairman
Armed Services Board                               Armed Services Board
of Contract Appeals                                of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60900, 60901, Appeals of
Northstar Contracting, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               R.ecorder, Armed Services
                                               Board of Contract Appeals




                                         2